Braley, J.
If there was evidence of a joint contract, the defendant Parsons’s requests were denied properly. It is conceded by him, that, with his authority, the plaintiff had been engaged as a stenographer to take evidence in cross actions between himself and the other defendants at an agreed price, and that she rendered the services for which the action is brought. But, as her employment was under an agreement entered into by counsel of the respective litigants, whereby the defendant was to pay only one half, it is now contended that this amount is the limit of his liability. If, however, the jury believed the plaintiff, they were at liberty to find that she was ignorant of this arrangement, and, while understanding in a general way that the parties would divide, her bill, yet she neither stipulated nor agreed to look to each for only a half. While among themselves, her employment was in common, with a proportionate division of the expense, this did not operate to render the contract several, where as between them and the plaintiff she attended under a joint request, unless at the time of hiring it was distinctly understood that their liability should be thus limited. Bartlett v. Robbins, 5 Met. 184. Costigan v. Lunt, 104 Mass. 217, 219. Alpaugh v. Wood, 24 Vroom, 638. It is not sufficient, that they intended, their. liability to be several, when she intended and was justified, .in, believing it to be joint, and this was followed by the performance of indivisible personal services for both. Costigan ,v. Lunt, ubi supra.
*441Under clear and appropriate instructions the judge rightly left the question whether there was a joint contract for the jury to determine, and their verdict in favor of the plaintiff is decisive. Gassett v. Glazier, 165 Mass. 473. Phenix Nerve Beverage Co. v. Dennis & Lovejoy Wharf & Warehouse Co. 189 Mass. 82. Caldwell v. Blanchard, 191 Mass. 489.

Exceptions overruled.